Mellen C. J.
now delivered the opinion of the Court as follows.
According to the case of Milford v. Worcester, 7 Mass. 56. the supposed marriage in this case was void: and for the purpose of confirming that and many other supposed marriages solemnized under similar circumstances, the Resolve of March 19, 1821, was passed. — Without question, it was dictated by the best intentions and will be productive of very salutary consequences. Neither is it liable to the objection of unconstitutionality, as it respects all those legitimate objects of legislation which were in view and to which its application was contemplated. — But we cannot, without disrespect to the legislature, presume they intended thereby to destroy, impair or disturb vested rights, or ipso facto to create a debt from one man or corporation to another; because it is well known that this would transcend their constitutional powers. There is ample room for the operation of the Resolve in the most beneficial manner, without any interference with established principles, or in any degree invading private rights. — But to give to it the construction for which the plaintiffs’ counsel has contended, would be to sanction an interference of one department of the government with another and expose the citizens to dangers *33which neither they, nor the legislature ever contemplated.— Without going into any argument to shew that the Resolve would be directly unconstitutional, if it could receive such construction, we shall content ourselveá with subjoining the following cases in support of th'e position. King v. Dedham Bank, 15 Mass. 447. Medford v. Learned, 16 Mass. 215. Dash v. Van Kleeck, 7 Johns. 477. Calder v. Bull, 3 Dall. 336. Call v. Hagger, 8 Mass. 422. Many others might be added.
It appears by the statement of facts that the expenses, the amount of which is demanded in this action, were incurred by Brunswick before the abovementioned Resolve was passed : and until it was passed^ it is. not pretended that the town of Litchfield was under any obligation whatever to pay the above sum to Brunswick. Now it is very clear that no act or resolve of the legislature can of itself create this debt on the part of Litchfield and subject them to instant liability to pay it to Brunswick. — Such a power as this would be destructive of those rights, which are guaranteed to the people by the Constitution.
There is no ground on which this action can be maintained, and the plaintiffis must be called.